Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 07, 2022

The Court of Appeals hereby passes the following order:

A22A0685. BRYANT T. COOPER v. THE STATE.

      In July of 2007, Bryant T. Cooper pled guilty to burglary, theft by taking, and
financial transaction card theft and was sentenced to three years in confinement.
Cooper, who is now incarcerated in federal prison in an unrelated case, moved to
withdraw his guilty plea in March of 2021, alleging the plea resulted from ineffective
assistance of counsel. On July 14, 2021, the trial court entered an order denying
Cooper’s motion as untimely. Cooper filed this appeal on September 29, 2021. We,
however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Redford v. State, 357 Ga. App. 247, 250 (850 SE2d 447) (2020). Cooper’s notice of
appeal was filed 77 days after entry of the trial court’s order denying his motion.
Accordingly, this appeal is untimely and is therefore DISMISSED for lack of
jurisdiction. See id.; Hill-Blount v. State, 336 Ga. App. 633, 634-635 (2) (785 SE2d
309) (2016).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/07/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.